PER CURIAM.
This is an appeal of an order revoking appellant’s probation. The trial court’s written order did not specify the condition of probation appellant violated. We remand to the trial court with directions to enter a written order consistent with its oral pronouncement that appellant violated probation by changing his residence without permission. See Donley v. State, 557 So.2d 943 (Fla. 2nd DCA 1990); Smothers v. State, 582 So.2d 182 (Fla. 4th DCA 1991); Hood v. State, 642 So.2d 665 (Fla. 1st DCA 1994). We affirm in all other respects.
GUNTHER, C.J., and GROSS, J, concur.
STONE, J., dissents in part with opinion.